DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 10/24/2018 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.	Claims 1-20 are pending in this application.  

Oath/Declaration
The receipt of Oath/Declaration is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

6.       The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

8.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Such claim limitation(s) is/are: 
“an extraction section” in claim 1.
“an analysis section” in claim 1.
“a notification section” in claim 1.

9.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

(a)       Claim 1: “an extraction section” corresponds to “CPU 20A”.  ‘The CPU 20A that performs "the delay extraction processing" corresponds to an example of "the extraction section". (See Applicant’s Drawing, Fig. 2, CPU 20A and Applicant’s Specification, Para. [0064] lines 5-7).

(b)       Claim 1: “an analysis section” corresponds to “CPU 20A”. ‘The CPU 2 0A that performs "the cause analysis processing" corresponds to an example of "the analysis section". (See Applicant’s Drawing, Fig. 2, CPU 20A and Applicant’s Specification, Para. [0064] lines 7-9).

a notification section” corresponds to “CPU 20A”. ‘The CPU 20A that performs the notification processing corresponds to an example of "a notification section". (See Applicant’s Drawing, Fig. 2, CPU 20A and Applicant’s Specification, Para. [0064] lines 9-11).

10.         If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

11.	Dependent claims 2-20 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph respectively.

Claim Rejections - 35 USC § 112
12.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

In claims 2 and 3 it is unclear what is meant by “a long latency time”. Applicant’s spec par [0076], [0094] and [0110] provides a brief description with regard to a long latency time, however, one of ordinary skill in the art would not be able to interpret (i.e. “a long latency time”.). Examiner will interpret the following limitation as: “system time- out due to critical errors).

Dependent claims 4-11 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor respectively.
     
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fletcher (US PG. Pub. 2017/0046374 A1).

	Referring to Claim 1, Fletcher teaches an information processing apparatus (See Fletcher, Fig. 1, KPI Service Device) comprising:
an extraction section (Embodied within the KPI Device, See Fletcher Fig. 1), that extracts delayed processing having a waiting time which is longer than a predetermined time (See Fletcher, Sect. [0847], The late-binding schema (delay sheme) may be associated with one or more extraction rules defining one or more fields in the plurality of events to produce a KPI value indicative of a performance assessment for a service at a point in time or during a period (longer time portion) of time.), from a use history of each of a plurality of users using a plurality of processing devices (See Fletcher, Sect. [1620], events identified with an Entity A are associated with a schema, such as a late binding schema, capable of extracting a value for a field named "delay_ms" from each event.  Events identified with an Entity B are associated with a different schema, such as a late binding schema, capable extracting a value for a field named "tot_delay" from each event.  The hypothetical events of Entity A and Entity B come from different respective sources and have different respective contents from one another, leading to the use of the different schemas.  In this example, a particular event associated with Entity A has machine data containing "58" that can be extracted by its respective schema as the value for a field named "delay_ms"; and a particular event associated with Entity B has machine data containing "120" that can be extracted by its respective schema as the value for a field named "tot_delay".  The values "58" and "120" both represent individual measurements of the number of milliseconds it took in total to get a response to a ping request.  The values have the same semantic but are difficult to use in common because they are associated with disparate field names from disparate schemas.  In another example, the value "58" can represent a measurement in milliseconds and the value "120" can represent a measurement in seconds.  In such a scenario a conversion (e.g., a unit conversion, such as from seconds to milliseconds) can be performed to ensure that the respective values conform to a common unit of measurement associated with the common field name.), the waiting time being a time from performing of an instruction to perform processing to starting of performing the processing (See Fletcher, Sect. [0853], Time frame description field 34146 may provide a field for a user to enter a textual description (e.g., working hours) that may describe the time frame during which the set of KPI thresholds applies.  End time fields 34147A and 34147B may indicate the respective start time (e.g., 9 am) and end time (e.g., 5 pm) of the time frame.  Time unit selection 34148 may provide a drop down box, which when selected, allows a user to select a unit of time.  As shown, a user may select a unit from three options (e.g., times, days, holidays), however in other examples there may be any number of options including any time unit or combination of time units.);
an analysis section (See Fletcher Fig. 23, GUI 2300) that analyzes a cause of the delayed processing (See Fletcher, Sect. [0672], Fig. 23, FIG. 23 illustrates an example of a GUI 2300 of a service monitoring system for receiving input of search processing language for defining a search query for a KPI for a service, in accordance with one or more implementations of the present disclosure.  GUI 2300 can facilitate user input specifying a KPI name 2301, which can optionally indicate an aspect of the service to monitor with the KPI, and optionally a description 2302 for a KPI for a service.  For example, the aspect of the service to monitor can be response time for received requests, and the KPI name 2301 can be Request Response Time.  GUI 2300 can facilitate user input specifying search processing language 2303 that defines the search query for the Request Response Time KPI.  The input for the search processing language 2303 can specify a name of a field (e.g., spent 2313) to use to extract a value indicative of the performance of an aspect (e.g., response time) to be monitored for a service.  The input of the field (e.g., spent 2313) designates which data to extract from an event when the search query is executed.); and
a notification section (Embodied within the KPI Device, See Fletcher Fig. 1) that notifies the user who has performed an instruction to perform the delayed processing, of at least one of an analysis result obtained by the analysis section or a countermeasure based on the analysis result (See Fletcher, Sect. [1078]-[1079], the processing device may receive a user indication to notify (e.g., alert) the user when the value of the aggregate KPI exceeds a threshold, such as a threshold associated with a critical state.  In one example, the user indication may be the result of a user selecting a button to create a correlation search.  The alert may be advantageous because it may be configured to identify a pattern of interest to a user and may notify the user when the pattern occurs.  In response to receiving the user indication, the method may proceed to 34912, at block 34912, the processing device may create a new correlation search to generate a notification based on a plurality of user-selected KPIs and respective user-selected weights.).
	
Referring to Claim 2, Fletcher teaches the information processing apparatus (See Fletcher, Fig. 1, KPI Service Device) according to claim 1, 
wherein, in a case where plural pieces of delayed processing for a plurality of users in one processing device that has performed the delayed processing are extracted, the analysis section performs analysis that the one processing device has a long latency time (See Fletcher Figs. 73A-F, Sect. [1536], GUIs 7350A-E notifies a user  to modify the set of graph lanes to diagnose a problem corresponding to application server latency issues in milliseconds and graph lane 7352G corresponding to time out errors).

	Referring to Claim 3, Fletcher teaches the information processing apparatus (See Fletcher, Fig. 1, KPI Service Device) according to claim 2, 
wherein the notification section notifies the user who has performed an instruction to perform the delayed processing, of an analysis result that the one processing device has a long latency time (See Fletcher, Fig. 73D, Sect. [1540], Referring to FIG. 73D, the user may then add graph lane 7352D-G and see that the KPI displaying the application server latency (e.g., graph lane 7352F) has entered the critical state.  The user may also add a graph lane that can display some of the error messages (not shown).  This graph lane may be unique compared to the other graph lanes because it may display textual information corresponding to one or more error messages.  The user may customize the graph lane to filter the errors by type and to discover they relate to the network time-out messages.).

	Referring to Claim 4, Fletcher teaches the information processing apparatus (See Fletcher, Fig. 1, KPI Service Device) according to claim 2, 
wherein, in a case where it is determined that another processing device which is capable of performing the delayed processing is provided, based on information regarding a function of each of the plurality of processing devices, the notification section notifies the user who has performed an instruction to perform the delayed processing, of that the other processing device is provided (See Fletcher, Sect. [0310], [0330], machine data 110A may be about an entity 104A and produced by a software application 120A that is hosted by another entity to monitor the performance of the entity 104A through an application programming interface (API)…Additionally, the service module 230 can include dependencies 470 in the service definition 460.  The dependencies 470 indicate one or more other services for which the service 402 is dependent upon.  For example, another set of entities (e.g., host machines) may define a testing environment that provides a sandbox service for isolating and testing untested programming code changes.  

	Referring to Claim 5, arguments analogous to claim 4 are applicable herein.   Thus, the apparatus of claim 5 is rejected for the same reasons as discussed in the rejection of claim 4.

	Referring to Claim 6, Fletcher teaches the information processing apparatus (See Fletcher, Fig. 1, KPI Service Device) according to claim 4, 
wherein, in a case where the user who performed an instruction to perform the delayed processing does not have an authority of using the other processing device, the notification section grants the authority of using the other processing device to the user who has performed an instruction to perform the delayed processing and notifies the user of a message indicating that the authority is granted to the user (See Fletcher, Fig. 46B, GUI 4610, Sect. [1280], GUI 4610 can display permission information 4616 for each service-monitoring dashboard in the list 4612.  The permission information can indicate a permission level (e.g., application level, private level).  An application level permission level allows any user that is authorized to access to the service-monitoring dashboard creation and/or editing GUIs permission to access and edit the particular service-monitoring dashboard.  A private level permission level allows a single user (e.g., owner, creator) permission to access and edit the particular service-monitoring dashboard.  In one implementation, a permission level include permissions by role.  In one implementation, one or more specific users can be specified for one or more particular levels.).

	Referring to Claim 7, arguments analogous to claim 6 are applicable herein.   Thus, the apparatus of claim 7 is rejected for the same reasons as discussed in the rejection of claim 6.

Referring to Claim 8, Fletcher teaches the information processing apparatus (See Fletcher, Fig. 1, KPI Service Device) according to claim 4, 
wherein, in a case where the other processing device is not provided, the notification section notifies a manager of a lack of at least one of a device or a function relating to the delayed processing (See Fletcher, Sect. [0934], system anomalies may correspond to the absence or lack of certain behaviors/occurrences. In a scenario in which certain KPI values have been observed/determined to demonstrate some amount of volatility, upon further observing/determining that subsequent KPI values are relatively less volatile, such behavior/occurrence can also be identified as anomalous (despite the fact that the KPI value(s) do not fall above or below a particular threshold).).

	Referring to Claim 9, arguments analogous to claim 8 are applicable herein.   Thus, the apparatus of claim 9 is rejected for the same reasons as discussed in the rejection of claim 8.

	Referring to Claim 10, arguments analogous to claim 8 are applicable herein.   Thus, the apparatus of claim 10 is rejected for the same reasons as discussed in the rejection of claim 8.

	Referring to Claim 11, arguments analogous to claim 8 are applicable herein.   Thus, the apparatus of claim 11 is rejected for the same reasons as discussed in the rejection of claim 8.

	Referring to Claim 12, Fletcher teaches the information processing apparatus (See Fletcher, Fig. 1, KPI Service Device) according to claim 1, 
wherein, in a case where at least one piece of delayed processing for one user in one processing device that has performed the delayed processing is extracted, the analysis section analyzes that a moving time to the one processing device is long (See Fletcher, Fig. 27A2, Sect. [0700] lines 27-36, Monitoring lag component 27118 is shown as a text box that indicates the currently specified monitoring time lag.  The text box is interactive to allow the user to directly edit its displayed contents in order to change the specification of the monitoring time lag.  A monitoring time lag in an embodiment may introduce a delay in the execution of the base search query to allow for the late arrival of data relevant to the search.  In one embodiment, the monitoring time lag is measured in seconds and less than a minute.).
	
Referring to Claim 13, Fletcher teaches the information processing apparatus (See Fletcher, Fig. 1, KPI Service Device) according to claim 12, 
wherein the notification section notifies the one user of an analysis result that the moving time to the one processing device is long (See Fletcher, Fig. 27A2, Sect. [0700] lines 27-36, Monitoring lag component 27118 is shown as a text box that indicates the currently specified monitoring time lag.  The text box is interactive to allow the user to directly edit its displayed contents in order to change the specification of the monitoring time lag.  A monitoring time lag in an embodiment may introduce a delay in the execution of the base search query to allow for the late arrival of data relevant to the search.  In one embodiment, the monitoring time lag is measured in seconds and less than a minute.).

	Referring to Claim 19, Fletcher teaches a non-transitory computer readable medium storing a program (See Fletcher, Fig. 83, Data Storage Device 7818) causing a computer to function as:
the sections of the information processing apparatus according to claim 1 (See Fletcher, Sect. [1696], The data storage device 7818 may include a computer-readable medium 7828 on which is stored one or more sets of instructions 7822 (e.g., instructions for search term generation) embodying any one or more of the methodologies or functions described herein.  The instructions 7822 may also reside, completely or at least partially, within the main memory 7804 and/or within processing logic 7826 of the processing device 7802 during execution thereof by the computer system 7800, the main memory 7804 and the processing device 7802 also constituting computer-readable media.  The instructions may further be 
transmitted or received over a network 7820 via the network interface device 
7808.).

	Referring to Claim 20, Fletcher teaches a management system (See Fletcher, Fig. 2, Service Monitoring System 210) comprising:
the information processing apparatus according to claim 1 (See Fletcher, Fig. 1, KPI Service Device);
(See Fletcher, Fig. 2, Items 220-280) which are managed by the information processing apparatus (See Fletcher, Fig. 2, Sect. [0321], The service monitoring system 210 can be hosted by one or more computing machines and can include components for monitoring performance of one or more services.  The components can include, for example, an entity module 220, a service module 230, a key performance indicator module 240, a user interface (UI) module 250, a dashboard module 260, a deep dive module 270, and a home page module 280.);
a plurality of terminal devices (See Fletcher, Fig. 1, KPI 106A-C and Entity (Servers) 104A-B) which are respectively used by a plurality of users (See Fletcher, Sect. [0309] lines 1-9, KPI 106A-C is derived based on machine data pertaining to entities 104A and 104B that provide the service 102 that is associated with the KPI 106A-C. In another implementation, KPI 106A-C is derived based on machine data pertaining to entities other than and/or in addition to entities 104A and 104B.  In another implementation, input (e.g., user input) may be received that defines a custom query, which does not use entity filtering, and is treated as a KPI.).
Claim Rejections - 35 USC § 103
19.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
20.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

21.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
22.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher (US PG. Pub. 2017/0046374 A1) in view of Chan (US PG. Pub. 2014/0189015 A1).

Referring to Claim 14, the combination of Fletcher in view of Chan teaches the information processing apparatus (See Fletcher, Fig. 1, KPI Service Device) according to claim 12.
Fletcher fails to explicitly teach wherein, in a case where it is determined that a closest processing device which is capable of performing the delayed processing and is closer to the one user than the one processing device that has performed the delayed processing is provided, based on information regarding a function of each of the plurality of processing devices and information regarding a required time to each of the plurality of processing devices, the notification section notifies the one user of that the closest processing device is provided.

However, Chan teaches wherein, in a case where it is determined that a closest processing device which is capable of performing the delayed processing and is closer to the one user than the one processing device that has performed the delayed processing is provided, based on information regarding a function of each of the plurality of processing devices and information regarding a required time to each of the plurality of processing devices, the notification section notifies the one user of that the closest processing device is provided (See Chan, Fig. 2, Notfication push determination module 260, Sect. [0048], The notification push determination module 260 predicts based on the historical usage data and the location proximity range of the mobile devices as to whether a user is likely to use a particular computing device (primary or non-primary), e.g. at a particular time of the day, week or year, at a particular place when the primary device is in close proximity to the particular mobile device etc. If the user is not likely to use the particular computing device, the proxy server 200 delays the transmission of the updates to the particular computing device, the proxy server delays the transmission until the proxy server determines that the user is likely to use the device.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein, in a case where it is determined that a closest processing device which is capable of performing the delayed processing and is closer to the one user than the one processing device that has performed the delayed processing is provided, based on information regarding a function of each of the plurality of processing devices and information regarding a required time to each of the plurality of processing devices, the notification section notifies the one user of that the closest processing device is provided.  The motivation for doing so would have been to allow mobile devices, and more particularly, to facilitating pushing notifications to mobile devices based on location proximity (See Sect. [0002] of the Chan reference). Therefore, it would have been obvious to combine Fletcher and Chan to obtain the invention as specified in claim 14.


	Referring to Claim 15, arguments analogous to claim 14 are applicable herein.   Thus, the apparatus of claim 15 is rejected for the same reasons as discussed in the rejection of claim 14.

	Referring to Claim 16, the combination of Fletcher in view of Chan teaches the information processing apparatus (See Fletcher, Fig. 1, KPI Service Device) according to claim 14, 
wherein, in a case where the one user does not have an authority of using the closest processing device, the notification section grants the authority of using the closest processing device to the one user and notifies the user of a message indicating that the authority is granted to the user (See Fletcher, Fig. 46B, GUI 4610, Sect. [1280], GUI 4610 can display permission information 4616 for each service-monitoring dashboard in the list 4612.  The permission information can indicate a permission level (e.g., application level, private level).  An application level permission level allows any user that is authorized to access to the service-monitoring dashboard creation and/or editing GUIs permission to access and edit the particular service-monitoring dashboard.  A private level permission level allows a single user (e.g., owner, creator) permission to access and edit the particular service-monitoring dashboard.  In one implementation, a permission level include permissions by role.  In one implementation, one or more specific users can be specified for one or more particular levels.).
Referring to Claim 17, arguments analogous to claim 16 are applicable herein.   Thus, the apparatus of claim 17 is rejected for the same reasons as discussed in the rejection of claim 16.

	Referring to Claim 18, the combination of Fletcher in view of Chan teaches the information processing apparatus (See Fletcher, Fig. 1, KPI Service Device) according to claim 14.
 
Fletcher fails to explicitly teach wherein, in a case where the closest processing device is not provided, the notification section notifies a manager of an inconvenient use situation of the user.

However, Chan teaches wherein, in a case where the closest processing device is not provided, the notification section notifies a manager of an inconvenient use situation of the user (See Chan, Sect. [0034], the cloud proxy service 110 can control transmission of notifications to the computing devices 130-140 based on at least one of a location proximity of the computing devices 130-140 or an access pattern of the computing devices 130-140 by a user of the computing devices 130-140.  The controlling of transmission can include delaying the transmission or decreasing the frequency of transmission of the notifications to one or more of the computing devices 130-140 if the one or more of the computing devices 130-140 are not in predefined range of location proximity or if the one or more of the computing devices 130-140 is not likely to be accessed by the user.  This helps in minimizing the number of times the notifications are transmitted to the computing devices 130-140 and therefore, in minimizing the usage of power of the computing devices 130-140.  The cloud proxy service 110 can maintain data relating to the location or the access pattern of the computing devices 130-140 and use the data to control the way of transmitting notifications to the computing devices 130-140 efficiently.  Additional details with respect to transmission of notifications based on location proximity and/or access pattern are described at least with reference to FIGS. 2-7.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein, in a case where the closest processing device is not provided, the notification section notifies a manager of an inconvenient use situation of the user.  The motivation for doing so would have been to allow mobile devices, and more particularly, to facilitating pushing notifications to mobile devices based on location proximity (See Sect. [0002] of the Chan reference). Therefore, it would have been obvious to combine Fletcher and Chan to obtain the invention as specified in claim 14.

Cited Art
24.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Porath et al. (US PG. Pub. 2017/0220633 A1) discloses a modular visualization framework registers definitions for a variety of visualization types.  The definitions are tagged with visualization characteristics.  During a working session,  
tagged for its visualization characteristics.  Information about the working context, including its visualization characteristics, is then used to produce a customized list of candidates suited for the working context from which the user may select a visualization type. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DARRYL V DOTTIN/
Examiner, Art Unit 2677